DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 8/18/21 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. US 2018/0346266 (“Ishida”) in view of Wakabayashi et al. US 2017/0185025 (“Wakabayashi”).  
	Regarding claims 1 and 9, Ishida disclosed a sheet loader comprising: 
 	a housing (1) having a bottom face; and 
 	a fence (20R, 20F) movable in a fence moving direction and configured to regulate a position of an end face of a sheet to be loaded in the housing, 
 	the fence including 
 		a sliding face configured to slide on the bottom face of the housing as the fence moves (see at least Figures 2, 5, and 15); and 

Ishida was silent as to the material type used.  Wakabayashi teaches a fence that is made of metal (see paragraph 0123).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings within Ishida to use metal for the fence parts or its entirety to protect it from wearing. 
 	Regarding claim 2, Ishida disclosed a loading body (21) disposed above the bottom face of the housing and configured to load the sheet, wherein the sliding face of the fence is located between the loading body and the bottom face (Figure 2A), and wherein an angle of a bent surface of the bend and the bottom face of the housing is an angle less than 90 degrees (Figure 3).
 	Regarding claim 3, Ishida disclosed a sliding target portion (2b2) on the bottom face of the housing, wherein the sliding face of the fence is configured to contact the sliding target portion having a width in a direction orthogonal to the fence moving direction, smaller than a width of the sliding face in the direction orthogonal to the fence moving direction.  
 	Regarding claim 4, Ishida disclosed the fence has an opposite area facing the bottom face of the housing over a range in an orthogonal direction to the fence moving direction, wherein a bent surface of the bend projects from a part of the opposite area in the orthogonal direction of the opposite area toward a center of the sheet in a width direction of the sheet, and wherein the bend starts bending from a position that is closer 
Regarding claim 6, Ishida was silent as to the material used.  Wakabayashi teaches the use of resin (see paragraph 0123).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings within Ishida to use resin for the bottom face since it is a cheap durable material commonly used in the art.
 	Regarding claim 7, Ishida disclosed the fence includes a pair of side fences configured to regulate the position of the end face of the sheet at both ends in a width direction of the sheet (Figure 2A).  
 	Regarding claim 8, Ishida disclosed an image forming apparatus comprising: the sheet loader according to claim 1 as mentioned above; a sheet feeder configured to feed the sheet from the sheet loader; and an image forming device configured to form an image on the sheet fed from the sheet feeder (see Figure 1).  
 	Regarding claim 10, Ishida disclosed the fence includes a rack (23R, 23F) connected to the fence and extending in the fence moving direction such that the rack extends above a covered portion of the bottom face of the housing (see at least Figure 5A), the sliding face is configured to slide on the bottom face of the housing as the rack causes the fence to move, and the sliding face has the bend disposed at the end of the sliding face in the fence moving direction above an exposed portion of the bottom face of the housing not protected by the rack and bent in the direction away from the bottom face of the housing (see at least Figure 3).  
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Wakabayashi as applied to claim 10 above, and further in view of Nakamura et al. US 10,040,302 (“Nakamura”).  Ishida in view of Wakabayashi taught the limitations of claim 10 as listed above and rendered obvious the bottom face of the housing to be made of resin (see the rejection to claim 6 above).  Furthermore, the bend in the sliding face could inhibit the rack from contacting the exposed portion of the bottom face of the housing because of the added give. Ishida was silent as to the material used for the rack.  Nakamura teaches a rack (703) made of metal.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Nakamura to use a metal rack to ensure the rack does not prematurely wear.  

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive.   Applicant alleged that it would not be obvious from the combination of Ishida and Wakabayashi to form the regulating member, including its sliding face, of . 
Furthermore, applicant alleged that the description of Ishida makes no reference to the bend in the design that is clearly illustrated in the drawings of Ishida.  However, even assuming arguendo, the drawings themselves qualify as prior art.  See MPEP 2121.04 and 2125.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653